Per Curiam.
The evidence in this case is not sufficient to sustain the master-servant relationship between the defendant and the alleged agent, Mary Helen Harrison, so as to render the defendant liable under the doctrine of respondeat superior. Moreover, the plaintiff does not allege in her complaint that the defendant’s automobile at the time of the accident, was being operated for the benefit of the owner, or that the alleged agent was about her employer’s business at the time of and in respect to the very transaction out of which the injury arose. G.S. 20-71.1; Parker v. Underwood, 239 N.C. 308, 79 S.E. 2d 765. Furthermore, the evidence is not sufficient to warrant its submission to the jury on the allegation to the effect that the defendant loaned his car to Mary Helen Harrison knowing her to be an inexperienced driver. We are inclined to the view, in light of the evidence on this record, that this was one of those unfortunate accidents which was not proximately caused by the negligence of the driver of the defendant’s automobile.
We think the ruling on the motion for judgment as of nonsuit was proper and must be sustained.
Affirmed.